Case 1:18-cv-02435 Document 1-13 Filed 10/24/18 Page 1 of 3




       EXHIBIT M
           Case 1:18-cv-02435 Document 1-13 Filed 10/24/18 Page 2 of 3




BUCKLEY SANDLER                                                        David Bads
                                                                       Partner
                                                                       1250 24th Street NW, Suite 700
                                                                       Washington, DC 20037
                                                                       t. 202 349-8004
                                                                       dbaris@buckleysandler.com




                                         September 10, 2018

VIA FEDERAL EXPRESS AND EMAIL

Mr. John R. Jilovec
Deputy Regional Director
FDIC
1100 Walnut Street
Suite 2100
Kansas City, Missouri 64106

Re:      Bank of Orrick — Justine Hurry Change in Bank Control Notice

Dear Mr. Jilovec:

        We have not yet received a written response to my letter of August 8, 2018 requesting
that the FDIC make a final decision on Ms. Justine Hurry's notice of change in bank control by
August 17, 2018.

       I reiterate Ms. Hurry's willingness to agree to the following as conditions to non-
disapproval of her Notice:

            •    that her interest in the Bank of Orrick will be passive;

            •    that her only role at Bank of Orrick will be that of a shareholder and referring
                 business to the Bank;

            •    that any further involvement in the Bank will require the prior approval of the
                 FDIC and the State of Missouri;

             •   that she will receive from trust counsel a written opinion that she does not control
                 any trusts by virtue of her being named a beneficiary;

             •   that she will comply with all applicable laws; and

             •   that she will provide written confirmation that, with respect to each of the
                 confidential family trusts, those trusts and the companies they own and/or control
                 will engage in no business with the Bank other than placing deposits with the
                 Bank.




      WASHINGTON, DC      LOS ANGELES      SAN FRANCISCO      NEW YORK        CHICAGO         LONDON
          Case 1:18-cv-02435 Document 1-13 Filed 10/24/18 Page 3 of 3



Mr. John R. Jilovec
September 10, 2018
Page 2


       It is our view that these assurances and representations further demonstrate that we have
provided all pertinent information. Ms. Hurry will also be willing to meet with you to answer any
appropriate questions relating to the family's trusts. She will invite trust counsel to attend.

       Time remains of the essence. Because of the delay in your processing Ms. Hurry's
Notice, the sellers of Bank of Orrick voting stock now have a right to terminate unilaterally the
purchase agreement with Ms. Hurry. Based on that circumstance, and given the more than ten
months that this issue has been pending and the extensive communications that have occurred,
we require a decision from the FDIC on or before September 17, 2018.

                                                             Sincerely,




                                                             David Baris

cc:    Hilary Hoskins
       Jeff Maassen
